Case 17-17138   Doc   Filed 07/08/20   Page 1 of 5
Case 17-17138   Doc   Filed 07/08/20   Page 2 of 5
Case 17-17138   Doc   Filed 07/08/20   Page 3 of 5
Case 17-17138   Doc   Filed 07/08/20   Page 4 of 5
                     Case 17-17138       Doc    Filed 07/08/20      Page 5 of 5



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MARYLAND
                                 GREENBELT DIVISION

 In Re:                                            Case No. 17-17138

 Ana D Guerra                                      Chapter 13

 Debtor.                                           Judge Thomas J. Catliota

                                  CERTIFICATE OF SERVICE

I certify that on July 8, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Craig W. Stewart, Debtors’ Counsel
          attynow2001@gmail.com

          Rebecca A. Herr, Chapter 13 Trustee
          ecf@ch13md.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on July 8, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Ana D Guerra, Debtor
          3842 Bel Pre Road
          Unit #6
          Silver Spring, MD 20906

 Dated: July 8, 2020                               /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
